UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6374


JOHN R. THOMPSON,

                  Petitioner - Appellant,

             v.

JON OZMINT, Director SCDC; WARDEN PCI,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   David C. Norton, District Judge.
(3:08-cv-03976-DCN)


Submitted:    June 18, 2009                  Decided:   June 24, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John R. Thompson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John R. Thompson seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The    district    court    referred      this   case    to    a    magistrate       judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).                            The magistrate

judge recommended that relief be denied and advised Thompson

that failure to file timely objections to this recommendation

could waive appellate review of a district court order based

upon the recommendation.            Despite this warning, Thompson failed

to object to the magistrate judge’s recommendation.

            The     timely       filing     of   specific          objections       to    a

magistrate       judge’s     recommendation       is     necessary         to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned     of     the        consequences         of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see    also     Thomas v.      Arn,    474       U.S.    140     (1985).

Thompson has waived appellate review by failing to timely file

specific objections after receiving proper notice.                         Accordingly,

we deny a certificate of appealability and dismiss the appeal.

             We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented         in     the    materials

before    the    court     and   argument      would    not    aid      the     decisional

process.

                                                                                 DISMISSED

                                           2